1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   TAYLOR BOWKER,                                     Case No.: 18-CV-1986-WQH(WVG)
12                                     Plaintiff,
                                                        ORDER FOLLOWING SHOW
13   v.                                                 CAUSE HEARING
14   M/V “TATU” et al.,
15                                  Defendants.
16
17
18         The Court has reviewed the transcript of the May 29, 2019 OSC hearing, Defendant
19   Golovina’s two declarations and attached exhibits, her attorney’s declaration, Plaintiff’s
20   memorandum in support of sanctions, Fransea’s position on sanctions, and Defendant’s
21   memorandum in opposition to sanctions. (Doc. Nos. 67, 68, 69, 75, 81, 82, 83.) The Court
22   has concluded that no sanctions will be imposed at this time.
23         The Court has determined that Golovina—despite repeated orders from the Court to
24   be present at the April 1, 2019 ENE—did not act in bad faith by failing to attend. Nor was
25   Plaintiff prejudiced in any discernible way due to Golovina’s absence. The Court is
26   convinced that Golovina made arrangements to travel to London, England before February
27   22, 2019—the date that the ENE was scheduled—to attend a very important business
28   meeting. Although the Court believes Golovina could have done more to reschedule the

                                                    1
                                                                           18-CV-1986-WQH(WVG)
1    London meeting so she could be present at the ENE, the Court cannot conclude that her
2    absence was motivated by bad faith or intent to impede the settlement process. The fact
3    that Plaintiffs-in-intervention were able to resolve the case with Golovina despite her
4    absence is evidence that her absence was not completely detrimental. Moreover, Golovina
5    was essentially “between a rock and a hard place.” Either she attended the London business
6    meeting and missed the ENE, potentially subjecting herself to sanctions, or she attended
7    the ENE and missed the London meeting, potentially doing irreparable harm to her
8    business interests. While the Court wishes Golovina chose to attend the ENE, the Court
9    forgives—but does not condone—her decision.
10         Golovina is hereby on notice that she is expected to be personally present at future
11   proceedings when the Court so orders and that she will make necessary arrangements to do
12   so.
13         IT IS SO ORDERED.
14   Dated: September 4, 2019
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
                                                                           18-CV-1986-WQH(WVG)
